Citation Nr: 0810053	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  04-04 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD), for the period from 
March 15, 2000 to October 31, 2002.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and S.A.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from May 1969 to May 
1971.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  
The veteran appealed the RO's April 2000 rating decision that 
granted his claim for service connection for PTSD and awarded 
a 70 percent disability rating, effective from March 15, 
2000.  Subsequently, a June 2000 rating decision granted the 
veteran's claim for a total rating based upon individual 
unemployability due to service-connected disabilities, 
effective from March 15, 2000.  Then, in an August 2003 
rating decision, the RO awarded a 100 percent disability 
rating for the veteran's service-connected PTSD, effective 
from November 1, 2002.  As such, the Board believes that the 
issue as now characterized on the decision title page 
represents the current status of the veteran's claim.

In September 2004, the veteran testified at a hearing at the 
RO before another Veterans Law Judge (hereinafter referred to 
as a Board hearing).  At that time, and following a pre-
hearing conference, it was determined that the only issue 
then before the Board on which the veteran would testify was 
the matter of whether a timely substantive appeal had been 
filed to perfect an appeal of the April 2002 rating decision 
that found no clear and unmistakable error (CUE) in a July 
1990 rating decision that denied service connection for PTSD.  

However, a more thorough and subsequent review of the claims 
files revealed that, in his February 2003 substantive appeal, 
the veteran expressly indicated that he wished to testify at 
a Board hearing regarding his claim for an initial rating in 
excess of 70 percent for PTSD, for the period from March 15, 
2000, through October 31, 2002 although, on another form 
submitted at that time, he requested to testify at a personal 
hearing at the RO and did so in May 2003.  A transcript of 
that hearing is of record.

The veteran's request for a Board hearing was addressed in 
the Board's June 2006 remand.  In a July 2006 letter, the RO 
advised the veteran that, on September 1, 2006, he was 
scheduled for a Board hearing at the RO, conducted via video 
conference.  A copy of the letter was sent to the veteran's 
attorney.  However, in a letter dated August 31, 2006, the 
veteran's attorney said the veteran was ill and unable to 
attend the hearing and requested that the hearing be 
rescheduled.  In October 2006, the Board remanded the 
veteran's claim to the RO to comply with his request to 
testify at a rescheduled video conference hearing. 

The veteran was rescheduled for a video conference hearing in 
February 2008.  However, in a February 2008 letter, the 
veteran's attorney advised the RO that the veteran's health 
problems precluded him from attending the scheduled hearing 
and did not request that the hearing be rescheduled.  As 
such, the Board believes that all due process requirements 
were met with regard to the veteran's hearing request.


FINDING OF FACT

The evidence is in approximate balance as to whether the 
probative medical evidence of record supports a finding that, 
for the period from March 15, 2000 to October 31, 2002, the 
veteran's service-connected PTSD, effectively resulted in 
total social and occupational impairment that precluded him 
from securing or following substantially gainful employment 
and was manifested by such symptoms as social isolation, 
combat-related nightmares and sleep difficulty, 
hypervigilance, a considerable startle response, angry 
outbursts, poor concentration and adaptation to stress, and 
difficulty maintaining personal hygiene, that, for all 
intents and purposes, rendered him unable to work with or for 
others.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, for the 
period from March 15, 2000 to October 31, 2002, the schedular 
criteria for an initial rating of 100 percent for the 
veteran's service-connected PTSD are met.  38 U.S.C.A. §§ 
1155, 5103-5103A, 5107 (West 2002 & Supp. 2007): 38 C.F.R. §§ 
3.102, 3.159, 4.130, Diagnostic Code (DC) 9411 (2007).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially amended the provisions of Chapter 51 of Title 
38 of the United States Code, concerning the notice and 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(now codified as amended at 38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2007)).

In view of the favorable disposition of this appeal, 
discussed below, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  Thus, while the record indicates that the 
veteran apparently receives Social Security Administration 
(SSA) disability benefits, any failure to obtain these 
records is rendered moot.

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court") issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom Hartman v. Nicholson, 
483 F.3d 1311 (Fed Cir. 2007), that held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) applied to all five elements of a service 
connection claim.  Id.  Given the Board's decision, that 
grants the benefits sought, there can be no possibility of 
prejudice to the veteran.  As set forth herein, no additional 
notice or development is indicated in the veteran's claim. 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.	Factual Background

The veteran seeks a rating in excess of 70 percent for his 
service-connected PTSD for the period from March 15, 2000 to 
October 31, 2002.  

As noted above, in an April 2000 rating decision, the RO 
granted the veteran's claim for service connection for PTSD 
and awarded a 70 percent disability rating, effective from 
March 15, 2000 that, in August 2003, was increased to a 100 
percent disability rating, effective from November 1, 2002.  
As noted a total rating based on individual unemployability 
was effective from March 2000.

The pertinent medical evidence of record includes a November 
1999 Vet Center client intake assessment.  The record 
reflects that the veteran said he had a history of hearing 
voices and seeing visions ever since serving in Vietnam and 
had combat-related nightmares about twice a week.  He 
reported last working in 1975 and received SSA disability 
benefits.  It was noted that the veteran was open and 
cooperative with eye contact described as "ok".  He was 
oriented and gave a history of hospitalizations for 
delusions, hallucinations, and psychosis.  He denied any 
history of suicide but did think about it, with no current 
plan or intent.  Schizophrenia with paranoia and PTSD were 
diagnosed.

According to December 1999 and January 2000 private medical 
records, and a May 2001 letter, signed by a nurse 
practitioner and physician, the veteran was seen for 
psychiatric evaluation in December 1999 that was apparently 
performed by the nurse practitioner.  According to the 
medical record, the veteran reported depression, auditory and 
visual hallucinations, sleep difficulty and periods of panic 
that started in 1975.  He attributed his symtoms to his 
combat-related experiences.  His history of multiple VA 
hospitalizations for what he was told was paranoid 
schizophrenia was noted.  After discharge from service, the 
veteran said that he worked at a lobster pound, went into the 
lobster business, and also worked in a metal shop.  He had 
the same girlfriend since 1992 and they lived together for 
approximately four years.  They attended church, visited 
friends, and shopped.  His hobbies included hunting, fishing, 
and Beano.  The veteran said he spent most of his days 
sleeping, although it was unclear if that was a side effect 
of his medication or part of his symptomatology.  He received 
SSA benefits.

On examination, the veteran was casually dressed in jeans and 
a flannel shirt, and wore a baseball hat during most of the 
session.  He was alert, oriented, and cooperative.  His 
speech and thoughts were goal-directed.  There was no 
evidence of abnormal perception or delusions.  He denied 
experiencing auditory hallucinations and had no experience 
with these for over a week.  The veteran had not seen a 
vision or had visual hallucinations for several years.  His 
psychomotor behavior was goal-directed and there was no 
evidence of ticks, tremors, or posturing.  He reported 
medication side effects including protruding tongue, 
intermittent tremor, and trigger fingers, bilaterally, that 
were not observed on current examination.  As to his 
perceptual abnormalities, it was noted that the veteran had 
both self-deprecating and command hallucinations.  

Further, results of a mini- mental examination indicated that 
the veteran's orientation, recall, and current memory were 
intact and his remote memory was largely intact.  Insight was 
good and judgment was intact.  He was able to live 
independently and had not had a psychiatric hospitalization 
in over ten years.  He was compliant with treatment and was 
in a satisfying and stable relationship.  The Axis I 
diagnoses were paranoid schizophrenia by history and PTSD.  A 
score of 40 to 45 was assigned on the Global Assessment of 
Functioning (GAF) scale.

The January 2000 addendum to the December 1999 psychiatric 
evaluation indicates that the veteran often felt detached or 
isolated from others and experienced angry outbursts and 
irritability, poor concentration, and an increase in startle 
response.  He continued to have sleep difficulty and 
nightmares, agoraphobia, and depression.  The veteran 
reported that he was able to manage an increase in symptoms 
after his December 1999 evaluation.  He said that during the 
last few months, he experienced an increase in nightmares, 
for which he used a radio during sleep to decrease the 
intensity and frequency of the nightmares.  He reported mild 
depression, denied being suicidal, and denied auditory 
hallucinations.  Objectively, the veteran was alert and 
oriented and his mood was mildly depressed.  His affect was 
full range and he was cooperative.  There was no evidence of 
abnormal perceptions or delusions.  The assessment was PTSD 
and paranoid schizophrenia.  The May 2001 letter is to the 
effect that the veteran's PTSD symtoms started in 1975.  It 
was noted that, after his 1971 discharge from service, the 
veteran was only able to work approximately three or four 
years on a part-time basis as his symtoms interfered with his 
ability to function effectively in work, social, or 
interpersonal relationships. 

With his March 2000 claim, the veteran submitted signed 
statements from his sister and girlfriend that describe his 
sleep difficulty, combat-related nightmares, and flashbacks.

In April 2000, the veteran underwent VA examination.  
According to the examination report, he complained of having 
combat-related nightmares four to five times a week since his 
return from Vietnam.  The veteran felt depressed and nervous 
and heard voices with whom he argued.  He had difficulty 
focusing and his prescribed medication affected his ability 
to sleep at night.  The veteran's history of several prior VA 
psychiatric hospitalizations was noted and that his treatment 
included psychotherapy and prescribed anti-psychotic 
medications.  He received SSA disability benefits for many 
years and essentially did not work after military service.  
He never married but lived with a girlfriend for the past 
eight years.

On examination, the veteran was a disheveled individual who 
arrived on time for his appointment.  He was accompanied by 
his girlfriend.  He had difficulty with concentration, 
admitted to auditory hallucinations, and also had paranoid 
delusions.  He functioned at a psychotic level.  His behavior 
was often inappropriate in that he secluded himself.  The 
veteran denied suicidal or homicidal thoughts, ideas, plans, 
or intents.  His personal hygiene was limited.  He was 
oriented, and he had decreased recent memory.  There were no 
obsessions or compulsions but his hands shook and sweated, 
and he had poor eye contact.  The veteran had a decrease in 
executive function.  He seemed autistic and had associative 
disturbances and ambivalence.  He did not report panic 
attacks but his mood was depressed and he seemed 
hypervigilant.  He described nightmares and poor sleep at 
night and looked overtired.  It was noted that the veteran 
avoided thoughts or feelings associated with his combat-
related trauma and tried to avoid activities that reminded 
him of it.  He had a sense of estrangement from others, had 
sleep difficulty, angry outbursts, hypervigilance, and an 
exaggerated startle response.  The Axis I diagnosis was PTSD 
and a GAF score of 40 was assigned that noted major 
impairments of judgment, thinking and mood.  In terms of 
"RFC" (residual functional capacity), the VA examiner said 
that the veteran's activities of daily life indicated that he 
needed to be encouraged to take a shower and do household 
chores.  The VA examiner said that the veteran concentrated 
poorly, adapted poorly to stress, and had a severely impaired 
industrial capacity and this was true of his social function 
and that the veteran tended to be suspicious, paranoid, and 
withdrawn.  The veteran was considered competent to manage 
his own benefits. 

During his May 2003 personal hearing at the RO, the veteran 
testified that he had paranoid schizophrenia that had its ups 
and downs and was not constantly disabling, but his PTSD 
continued.  Sometimes he was uncomfortable in public and did 
not do well with strangers.  He sometimes did not do well 
with others telling him what to do.  The veteran said that he 
had not worked since 1975, apparently initially due to his 
paranoid schizophrenia.  He said he had a seafood business 
and evidently sold fish from a truck.  In 1975, the veteran 
had a nervous breakdown and was unable to work.  He said his 
prescribed medication prevented him for awaking in a timely 
fashion and his nightmares prevented him from sleeping that 
affected his ability to work.  He denied having any talents 
and said he liked to go deer hunting.  His treating VA 
psychiatrist said he could not work.  His fiancé, S.A., 
testified that the veteran had a lot of combat-related 
nightmares and flashbacks.

III.	Legal Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board here notes that this is a situation where the 
veteran has expressed continuous disagreement with the 
initial rating assignment.  The Court has addressed the 
distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), as to the primary importance of the present level 
of disability, is not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability.  Rather, the Court 
held that, at the time of an initial rating, separate ratings 
could be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" ratings.  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

Under the current schedular criteria, DC 9411 (for PTSD), is 
evaluated under the general rating formula used to rate 
psychiatric disabilities other than eating disorders.  38 
C.F.R. § 4.130 (2007).  A 70 percent rating is warranted when 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  Id.

Finally, a 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting from the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).  A GAF score of 31 to 40 denotes behavior 
considerably influenced by delusions or hallucinations or 
serious impairment in communications or judgment or an 
inability to function in almost all areas.  Id.  A GAF score 
of 41 to 50 denotes serious symptoms, or any serious 
impairment in social, occupational, or school functioning.  
Id.  These scores have been recognized by the Court as an 
indicator of mental health on a hypothetical continuum of 
mental health-illness.  Carpenter v. Brown, 8 Vet. App. at 
242. 

When it is not possible to separate the effects of a non-
service-connected condition from those of a service-connected 
disorder, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); see also 38 C.F.R. § 3.102.

Giving the veteran the benefit of the doubt, and after 
considering all of the objective medical evidence of record, 
it is the judgment of the Board that, for the period from 
March 15, 2000 to October 31, 2002, the schedular criteria 
for a 100 percent rating are met, as the veteran's PTSD has 
effectively resulted in total occupational and social 
impairment.  The Board finds that the medical evidence shows 
the veteran is unemployable due to the disability at issue.  
See Mittleider v. West, supra.  In fact, in April 2000, the 
VA examiner said the veteran functioned at a psychotic level 
with behavior that was often inappropriate and seemed 
autistic, had severely impaired industrial capacity, with 
major impairments in judgment, thinking and mood, and 
required encouragement to shower and perform household 
chores.  This examiner said that the veteran felt estranged 
from others, experienced sleep difficulty and angry outbursts 
plus hypervigilance, and an exaggerated startle response with 
severely impaired social function due to the veteran's 
tendency to be suspicious, paranoid, and withdrawn.  As well, 
the December 1999 and January 2000 private records show that 
the veteran was bothered by repetitive consistent nightmares 
and increase in startle response, ongoing depression, angry 
outbursts and irritability, poor concentration, and possible 
agoraphobia.  

In view of the foregoing, the Board concludes that the 
evidence is at least in relative equipoise as to the level of 
psychiatric disability, and as to whether it is reasonable to 
conclude that the disability picture is comparable to a 100 
percent evaluation. Overall, the evidence shows that there is 
a question as to which of the two evaluations should apply, 
70 percent or 100 percent, since the current level of 
disability arguably, but not clearly, approximates the 
criteria for a 100 percent evaluation.  Thus, the Board 
concludes, with favorable resolution of reasonable doubt, 
that a 100 percent rating under DC 9411 is warranted, under 
the regulations currently in effect.  38 C.F.R. § 4.7.

It is significant, however, that the veteran's PTSD 
symptomatology did not precisely mirror the symptoms 
illustrative of a 100 percent evaluation under DC 9411.  For 
example, for the period in question, there is little or no 
evidence in the record of gross of impairment in 
communication; gross inappropriate behavior; persistent 
danger of hurting self or others; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation or own name.  However, it is apparent that the 
veteran's symptoms, especially his sleep difficulty, hyper 
arousal, irritability, anxiety, social isolation, 
inappropriate behavior, and depression, have essentially 
totally impaired his social and occupational functioning by 
severely reducing his reliability and productivity.  In these 
circumstances, therefore, the Board finds that a 100 percent 
evaluation is warranted for the service-connected PTSD.  See 
38 C.F.R. § 4.21 (not all cases will show all findings 
specified in the rating criteria, but the rating must in all 
cases be coordinated with actual functional impairment).  

The April 2000 VA examiner assigned a GAF score of 40, 
denoting behavior considerably influenced by delusions or 
hallucinations or serious impairment in communications or 
judgment or an inability to function in almost all areas.  
The December 1999 private psychiatric evaluation assigned a 
GAF score that ranged from 40-45, that also denoted serious 
impairment in communications or judgment or an inability to 
function in almost all areas.  See Carpenter v. Brown, supra.  
Further, the veteran's PTSD symptomatology has included angry 
outbursts, hypervigilance, considerable startle response, 
panic attacks, social isolation, and recurrent combat-related 
nightmares and intrusive recollections of service- related 
events.  

In reaching this decision, the Board recognizes that the 
veteran's capability to work was at times attributed to non-
service-connected disorders, including paranoid 
schizophrenia.  Nevertheless, the record also establishes 
that he has been treated for many years for chronic, 
debilitating symptoms nondissociable from the service-
connected PTSD, which included nightmares and sleep 
difficulty, considerable startle response, social isolation, 
hypervigilance, and difficulty managing anger that, for all 
intents and purposes, precluded him from gainful employment.  
See e.g., Mauerhan v. Principi, supra (factors listed in the 
rating formula are examples of conditions that warrant a 
particular rating and are used to help differentiate between 
the different evaluation levels.).  From the objective and 
competent medical evidence of record, it is not unreasonable 
to conclude that, for the period from March 15, 2000 to 
October 31, 2002, the veteran's service-connected PTSD 
essentially rendered him unable to work with or for others.  
Resolving reasonable doubt in the veteran's favor, and 
without ascribing error to the action by the RO, the Board 
concludes that, for the period from March 15, 2000 to October 
31, 2002, the criteria for the assignment of an initial 100 
percent rating for PTSD have been satisfied. 

In view of the above, the Board finds that the application of 
the benefit-of-the-doubt doctrine contemplated by 38 U.S.C.A. 
§ 5107(b) is appropriate in this case.  As stated, the level 
of disability, when the benefit of the doubt is given to the 
veteran, is approximately commensurate with the 100 percent 
rating under DC 9411.

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected PTSD, 
as the Court indicated can be done in this type of case. 
Based upon the record, we find that at no time since the 
veteran filed his original claim for service connection has 
the disability on appeal been more disabling than as 
currently rated under the present decision of the Board.,


ORDER

An initial rating of 100 percent for PTSD for the period from 
March 15, 2000 to October 31, 2002, is granted, subject to 
the rules and regulations governing the award of monetary 
benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


